Citation Nr: 1100705	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for keratoderma punctata 
(palmoplantar keratoderma).

2.  Entitlement to a rating higher than 10 percent for painful 
scars on the right foot as a result of the keratoderma punctata.

3.  Entitlement to a rating higher than 10 percent for painful 
scars on the left foot as a result of the keratoderma punctata.

4.  Entitlement to a compensable rating for painful scars on the 
right hand as a result of the keratoderma punctata.

5.  Entitlement to a compensable rating for painful scars on the 
left hand as a result of the keratoderma punctata.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 
1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

In February 2008, the Board partially granted the Veteran's claim 
for a compensable rating for keratoderma punctata by indicating 
that the Veteran was entitled to separate compensable ratings for 
scars on his feet.  The Board did not assign specific percentages 
to the residual feet scars, but deferred this to the RO pending 
further development.  The Board remanded the Veteran's claim for 
further findings as to his condition especially as it related to 
his hands.   In June 2010, the RO granted separate 10 percent 
ratings for painful scars on the Veteran's right and left feet 
but denied separate compensable ratings for scars on the 
Veteran's hands.

In the February 2008 Board Decision and Remand, the Board granted 
separate evaluations for residuals scars of each foot due to 
keratoderma punctata, but did not address whether the diagnostic 
code used to rate the Veteran's disability (DC 7806) provided for 
a compensable rating for his keratoderma punctata as an active 
disease.  The Board notes that diagnostic code (DC 7824), which 
was not considered in the February 2008 Board decision, provides 
criteria for evaluating the active disease symptoms of 
keratoderma punctata.  As the Veteran's condition appears to have 
an active disease and residual scarring components, the Board has 
jurisdiction to consider whether a compensable rating is possible 
for the overall condition as well as whether compensable or 
higher separate ratings are possible for the residual scars on 
the hands and feet.  The decision below includes such 
consideration.


FINDINGS OF FACT

1.  The Veteran's keratoderma punctata is manifested by localized 
cutaneous involvement that is not well-controlled with topical 
treatments or laser surgery, although the Veteran has not been 
treated with immunosuppressive retinoids.

2.  The residual scarring on the Veteran's right foot consists of 
two painful lesions/scars which restrict the Veteran's standing 
and walking.

3.  The residual scarring on the Veteran's left foot consists of 
one painful lesion/scar which restricts the Veteran's standing 
and walking.

4.  The residual scarring on the Veteran's right hand is not 
painful and does not restrict movement of the Veteran's right 
hand.

5.  The residual scarring on the Veteran's left hand is not 
painful and does not restrict movement of the Veteran's left 
hand.


CONCLUSIONS OF LAW

1.  The criteria are met for an increase to a compensable, 10 
percent rating for the Veteran's systemic keratoderma punctata.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7824 (2010).

2.  The criteria are not met for a rating higher than 10 percent 
for painful scars on the right foot as a result of keratoderma 
punctata.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2010).

3.  The criteria are not met for a rating higher than 10 percent 
for painful scars on the left foot as a result of keratoderma 
punctata.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2010).

4.  The criteria are not met for a compensable rating for painful 
scars on the right hand as a result of keratoderma punctata.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2010).

5.  The criteria are not met for a compensable rating for painful 
scars on the left hand as a result of keratoderma punctata.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected a 
determination that all VA notice errors are presumptively 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007).  While the Veterans Court may conclude generally that 
a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

Deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication, such 
as by showing that: (1) the defect was cured by actual knowledge 
on the part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2004, 
May 2008, August 2008, September 2008, and April 2010.  These 
letters informed him of the evidence required to establish his 
claim for increased rating and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The May 2008, 
August 2008, and September 2008 letters also complied with 
Dingess by also apprising him of the disability rating and 
downstream effective date elements of his claim.  

It appears that the May 2008 and August 2008 notice letters were 
returned undeliverable.  The RO attempted to re-send the letters 
in September 2008 to a more recent address.  The July 2010 rating 
decision sent to the most recent address on file was also 
returned, however, the SSOC and Board's letter to that address 
have not been returned.  VA has requested forwarding information 
from the postmaster on the Veteran's former addresses and been 
informed that these properties are vacant.  

The Board finds that the VA has made adequate attempts to mail 
the Veteran's information to his most recent address and has made 
additional requests for forwarding information in accordance with 
administrative guidelines.  Ultimately the Veteran bears the onus 
of updating his mailing address with the VA when he moves.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to 
assist is a two-way street).  While the Board recognizes that 
there are social factors which limit this Veteran's ability to 
maintain a permanent mailing address, which will be discussed 
further in the merits portion of the decision, the Board does not 
find that these social factors raise the standard of the duty to 
assist beyond reasonable attempts to ascertain the Veteran's 
current mailing address.  Additionally, in light of the Veteran's 
apparent homelessness, at least at times during this appeal, the 
Board finds that it would be more prejudicial to the Veteran's 
claim to delay his appeal still further to remedy notice 
deficiencies than to simply decide his claim at this time.  

Nevertheless, the Veteran's representative submitted a VA Form 
646 in August 2010 continuing the Veteran's appeal so it is 
presumed that the Veteran has either been made aware of the 
decision or has authorized his representative to act in his 
behalf.  The Board finds that under these circumstances the VA 
has satisfied its duty to notify. 

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in January 2006 and May 2010.  These 
examination reports and medical and other evidence on file 
contain the information needed to assess the severity of his skin 
disorder, the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  By scheduling 
this additional VA medical examination, the AMC has substantially 
complied with the Board's February 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Compensable Rating for Keratoderma Punctata

The Veteran's STRs show that the Veteran was diagnosed with 
keratoderma punctata palmaris and plantaris.  He had multiple 
calluses removed from his hands and feet but the calluses grew 
back.  As this condition worsened with excessive use of his hands 
or feet, the Veteran was placed on a profile.  After discharge, 
the Veteran filed for service connection and in December 1970, 
the RO granted service connection for keratoderma punctata of the 
hands and feet and assigned an initial noncompensable (0 percent) 
rating.  

The Veteran has had sporadic treatment at the VA for this 
condition.  In January 1979, the Veteran had 17 plantar warts 
removed from his hands and feet.  In July 1997, the Veteran had 
bunions excised from both heels and lateral great toes.  The 
Veteran filed this claim for increase in May 2004 stating that 
his condition had worsened.  

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

This condition was originally rated as analogous to DC 7806 for 
dermatitis or eczema.  Under DC 7806, a 0 percent rating is 
assigned when less than 5 percent of the entire body or less than 
5 percent of exposed areas is affected, and; no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating requires that at least 5 percent, but less than 20 
percent, of the entire body or exposed areas are affected, or it 
must show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned where 20 percent to 40 
percent of the entire body or exposed areas are affected, or 
systemic therapy such as corticosteroids or other immuno-
suppressive drugs are required for a total duration of six weeks 
or more, but not constantly, during the past 12-month period.  
Lastly, where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period, a 60 percent rating is 
assigned.  See 38 C.F.R. § 4.118, DC 7806.

Following the Board's February 2008 decision, the Veteran's skin 
disability has been evaluated under DC 7804, by analogy to the 
criteria for evaluating scar disability.

The Board finds that the Veteran's disability may be more 
appropriately rated under DC 7824, for diseases of 
keratinization.  See 38 C.F.R. § 4.118, DC 7824; see also Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

In the July 2002 revision of the diagnostic code for skin 
disorders, a diagnostic code (DC 7824) was added for diseases of 
keratinization, including icthyoses, Darier's disease, and 
palmoplantar keratoderma.  Under DC 7824, a noncompensable rating 
is warranted when no more than topical therapy is required during 
the past 12-month period. A 10 percent rating is warranted when 
there is localized or episodic cutaneous involvement; and, when 
intermittent systemic medication, such as immunosuppressive 
retinoids, is required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating is 
warranted when there is either generalized cutaneous involvement 
or systemic manifestations; and, when intermittent systemic 
medication, such as immunosuppressive retinoids, is required for 
a total duration for six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
warranted when there is generalized cutaneous involvement or 
systemic manifestations; and constant or near-constant systemic 
medication, such as immunosuppressive retinoids, is required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7824 
(2010).

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's keratoderma punctata warrants a compensable 10 
percent rating.  The evidence that supports this conclusion is 
two VA examinations dated January 2006 and May 2010, as well as 
the photographs of the Veteran's skin.

The January 2006 VA examination found the Veteran had 
intermittent lumps, nodules, and pain.  The examiner noted pain 
when the pitted nodules are inflamed and that the severity of 
pain is variable with the worst pain in cold weather.  The 
examiner noted pits/plugs on both hands and both feet.  The 
Veteran reported no treatment in the last 12 months.  The 
examiner noted that the hand lesions did not restrict hand 
movement.  The examiner noted lesions on plantar surface were 
tender to light palpation and would limit prolonged standing and 
caused a slow, antalgic gait. 

At the May 2010 VA examination, the Veteran reported that he was 
unable to use his hands or stand for prolonged periods due to the 
lesions on his hands and feet.  The examiner found that the 
lesions do not limit function or motion of the hands or feet with 
passive and active range of motion intact.  The examiner noted 
that the Veteran's grip strength was 5/5 and his hand lesions 
were nontender to the touch.   The Veteran's foot lesions were 
tender and the examiner opined that the Veteran would not be able 
to stand for prolonged periods or work at a job that required 
standing.

The Veteran's condition warrants the increase to a compensable 10 
percent rating because there is localized cutaneous involvement.  
There is no evidence of intermittent systemic medication, 
however, there is evidence that the topical treatments and even 
laser surgeries in the past have not been successful at treating 
the Veteran's condition or preventing a recurrence of symptoms.  
In this case, the Veteran has ongoing social factors including 
substance abuse, psychiatric issues, and legal involvement which 
interfere with seeking regular medical treatment.  DC 7824 
clearly contemplates a Veteran seeking regular medical treatment 
for his/her condition.  This Veteran is unable to avail himself 
of regular medical treatment due to other unrelated factors.  So 
under these circumstances the Board will infer that due to the 
long-term, recurrent, and intractable nature of the Veteran's 
condition, that the Veteran would receive regular medical 
treatment for his condition if he was not limited by his social 
factors.  Although there is no indication that immunosuppressive 
retinoids have been prescribed for this Veteran, the Board will 
consider that portion of the diagnostic code satisfied.  

Therefore, the Veteran's condition warrants a 10 percent rating.  
However as there is no evidence of generalized cutaneous 
involvement, the Veteran is not entitled to the still higher 30 
percent rating.  As the Veteran's condition has never been more 
than 10 percent disabling since the grant of service connection, 
there is no basis to "stage" the rating under Hart.

III.  Rating Higher Than 10 Percent For Painful Scars On The 
Right Foot

As to the Veteran's residual scars as a result of his keratoderma 
punctata, the diagnostic codes for rating scars are found at DC 
7800-7805.  The criteria for ratings under DC 7800-7805 were 
amended effective October 23, 2008.  The Board is required to 
consider his claim in light of both the former and revised 
standards to determine whether an increased rating for his skin 
condition is warranted.  But VA's Office of General Counsel has 
determined that the amended rating criteria, if more favorable to 
the claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

DC 7800 pertains to disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, DC 7800.  Under DC 7800 a skin disorder with 
one characteristic of disfigurement of the head, face, or neck is 
rated as 10 percent disabling.  Note (1) to DC 7800 provides that 
the 8 characteristics of disfigurement are: (1) scar is 5 or more 
inches (13 or more cm.) in length; (2) scar is at least one-
quarter inch (0.6 cm.) wide at the widest part; (3) surface 
contour of scar is elevated or depressed on palpation; (4) scar 
is adherent to underlying tissue; (5) skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.); 
(6) skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  A 30 percent 
rating is warranted if there is visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

The amendment to DC 7800 is found in Notes (4) which instruct the 
evaluator to separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of the 
head, face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury, under the appropriate 
diagnostic code(s), and in Note (5) which instructs the evaluator 
that characteristic(s) of disfigurement may be caused by one scar 
or by multiple scars.

At the time the Veteran filed his claim for increase, a 10 
percent disability rating was warranted for a scar that is deep 
or that causes limited motion in an area or areas exceeding 6 
square inches (39 square centimeters); for a superficial scar 
that does not cause limited motion but which covers an area of 
144 square inches (929 sq. cm.) or greater; for an unstable, 
superficial scar; for a superficial scar that is painful on 
examination; or for a scar that causes limitation of function of 
the affected part.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804, 7805.  A 20 percent rating was warranted for a scar that is 
deep or that causes limited motion in an area or areas exceeding 
12 square inches (77 square centimeters).  DCs 7801.

In October 2008, the regulations regarding scars were amended to 
allow for either separate or cumulative ratings for scars on 
multiple parts of the body.  Under the new criteria, DC 7801 
provides that deep and nonlinear burn scar(s) or scar(s) due to 
other causes that are not of the head, face, or neck and that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 40 percent rating, a deep and nonlinear scar 
covering an area or areas of at least 72 square inches (465 sq. 
cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 
percent rating, a deep and nonlinear scar covering an area or 
areas of at least 12 square inches (77 sq. cm.) but less than 72 
square inches (465 sq. cm.) warrants a 20 percent rating, and a  
deep and nonlinear scar covering an area or areas of at least 6 
square inches (39 sq. cm.) but less than 12 square inches (77 sq. 
cm.) warrants a 10 percent rating.  Note (1): A deep scar is one 
associated with underlying soft tissue damage.  

Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) 
due to other causes that are not of the head, face, or neck that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent rating.  Note (1): A superficial 
scar is one not associated with underlying soft tissue damage.  

Under DC 7804, five or more scars that are unstable or painful 
warrant a 30 percent rating, three or four scars that are 
unstable or painful warrants a 20 percent rating, one or two 
scars that are unstable or painful warrant a 10 percent rating.  
Note (1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

Under DC 7805 any other scars, including linear scars, are to 
rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 
7801-7805 (effective October 23, 2008).

Applying these criteria to the facts of the case, the Board finds 
that the scars on the Veteran's right foot do not warrant a 
rating higher than 10 percent.  The evidence that supports this 
conclusion is two VA examinations dated January 2006 and May 
2010.

At the January 2006 VA examination, the examiner noted four 
lesions on the right foot.  The Veteran had a 1.2 cm raised 
plug/nodule on the medial aspect of the distal crease of the 
second toe.   He had a 1.8 cm plug/nodule that was raised 8 mm at 
the crown on the proximal crease of the great toe.  This lesion 
was tender to palpation. He had a 2.7 cm nodular plug with a 1.2 
cm crater on the medial aspect of the first metatarsal.  This 
lesion was also tender.  He had a 2 cm round raised nodule with a 
1.2 cm thickened plug on the plantar surface of the fifth 
metatarsal head.  The examiner noted that the lesions on the 
Veteran's right foot would limit prolonged standing and caused a 
slow, antalgic gait. 

At the May 2010 VA examination, the examiner noted three 
lesions/scars on the right foot.  The Veteran had a 1.4 cm 
thickened, raised hard scar under the great toe.   He had a 1.6 
cm thickened, raised nodule on the medial area of the great toe.  
This lesion was tender to touch.  He had a 1.5 cm thickened, 
raised nodule on the fifth metatarsal head.  The examiner noted 
that the lesions on the Veteran's right foot would limit 
prolonged standing. 

The Veteran's condition does not warrant the higher 20 percent 
rating because the scars are not to the head, face or neck; are 
not deep and covering an area(s) exceeding 12 square inches; do 
not cause limited motion; and are less than three unstable or 
painful scars.  The January 2006 VA examiner found that two of 
the four lesions were painful and the May 2010 found one of the 
three lesions was painful.  Therefore, the Veteran's scars of the 
right foot are appropriately rated at the 10 percent level.

IV.  Rating Higher Than 10 Percent For Painful Scars On The Left 
Foot

Applying these criteria to the facts of the case, the Board finds 
that the scars on the Veteran's left foot do not warrant a rating 
higher than 10 percent.  The evidence that supports this 
conclusion is two VA examinations dated January 2006 and May 
2010.

At the January 2006 VA examination, the examiner noted four 
lesions on the left foot.  The Veteran had a 2 cm nodular plug 
with 1 cm crater on the first metatarsal head.   This lesion was 
tender to palpation.  He had a 1.8 cm raised nodular plug with a 
1.2 cm crowned raised crater on the proximal crease of the great 
toe.  He had a 4 mm round pit on the distal great toe.  He had a 
2.5 cm raised nodular plug with a 1 cm plug crater on the fifth 
metatarsal head.  The examiner noted that the lesions on the 
Veteran's left foot would limit prolonged standing and caused a 
slow, antalgic gait. 

At the May 2010 VA examination, the examiner noted three lesions 
on the left foot.  The Veteran had a 1 cm thickened, raised, hard 
scar under the great toe.  He had a 1.4 cm thickened, raised 
nodule on the proximal crease of the great toe.  This lesion was 
tender.  He had a 1.5 cm thickened, raised nodule on the fifth 
metatarsal head.  The examiner noted that the lesions on the 
Veteran's left foot would limit prolonged standing.

The Veteran's condition does not warrant the higher 20 percent 
rating because the scars are not to the head, face or neck; are 
not deep and covering an area(s) exceeding 12 square inches; do 
not cause limited motion; and are less than three unstable or 
painful scars.  Both the January 2006 and the May 2010 VA 
examiner found that one lesion was painful.  Therefore, the 
Veteran's scars of the left foot are appropriately rated at the 
10 percent level.

V.  Compensable Rating For Painful Scars On The Right Hand

Applying these criteria to the facts of the case, the Board finds 
that the scars on the Veteran's right hand do not warrant a 
compensable rating.  The evidence that supports this conclusion 
is two VA examinations dated January 2006 and May 2010.

At the January 2006 VA examination, the examiner noted five 
scars/lesions on the right hand.  The Veteran had a 1 mm pit on 
the distal crease of thumb.   He had a 2 mm thickened flat scar 
on the proximal crease between the thumb and the index finger.  
He had a 2 mm vertical scar on the distal transverse hand crease 
beneath the ring finger.  He had a 3 mm raised plug on the distal 
crease, radial side, of the index finger.  He had a 7 mm raised 
plug on the distal crease of the middle finger.  He had a 2 mm 
pitted flat scar on the proximal crease of the ring finger.  The 
examiner noted that the lesions on the Veteran's right hand did 
not restrict hand movement.

At the May 2010 VA examination, the examiner noted three 
scars/lesions on the right hand.  The Veteran had a 0.5 cm 
healed, thickened, callous scar on the distal thumb.   He had a 
0.5 cm healed callous on the distal index finger.  He had a 1 mm 
pitted, thickened, healed callous on the proximal 4th finger.   
The Veteran was missing the third metatarsal of his third digit.  
He had a 1 mm scar in the mid-lateral section of the hand below 
the fifth digit.  The examiner opined that the index finger and 
thumb scars were from holding a hot object rather than from the 
keratoderma punctata.  The examiner noted that none of the 
scars/lesions were painful and they did not restrict hand 
movement.

The Board finds that a higher 10 percent rating is not warranted 
because the scars/lesions on the Veteran's right hand are not on 
the Veteran's face, head or neck, are not deep or cause limited 
motion in an area or areas exceeding 6 square inches (39 square 
centimeters); do not for a cover an area of 144 square inches 
(929 sq. cm.); are not painful on examination; and do not cause 
limitation of function of the affected part.  Therefore the scars 
on the Veteran's right hand do not warrant a compensable rating.

VI. Compensable Rating For Painful Scars On The Left Hand

Applying these criteria to the facts of the case, the Board finds 
that the scars on the Veteran's left hand do not warrant a 
compensable rating.  The evidence that supports this conclusion 
is two VA examinations dated January 2006 and May 2010.

At the January 2006 VA examination, the examiner noted three 
scars/lesions on the left hand.  The Veteran had a 5 mm 
thickened, raised plug on the distal crease of middle finger.  He 
had a 1 mm pit on the proximal crease of the ring finger.  He had 
a 1-2 mm scar on the distal and middle creases of the little 
finger.  The examiner noted that the lesions on the Veteran's 
left hand did not restrict hand movement.

At the May 2010 VA examination, the examiner noted four 
scars/lesions on the left hand.  The Veteran had a 1cm by 0.5 cm 
healed, thickened, callous scar on the distal thumb.   He had a 1 
mm healed callous on the distal index finger with nail completely 
flexed.  He had a 5 mm raised, thickened scar on the distal third 
finger.  He had a 1 mm pitted, thickened, healed callous on the 
proximal fourth finger.  The examiner noted that the lesions were 
not tender and did not restrict hand movement.

The Board finds that a higher 10 percent rating is not warranted 
because the scars/lesions on the Veteran's left hand are not deep 
or cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters); do not for a cover an area of 144 
square inches (929 sq. cm.); are not painful on examination; and 
do not cause limitation of function of the affected part.  
Therefore the scars on the Veteran's left hand do not warrant a 
compensable rating.


VII.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) 

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 10 
percent for the Veteran's keratoderma punctata of the hands and 
feet, 10 percent for the residual scars on the right foot, 10 
percent for the residual scars of the left foot, and 
noncompensable ratings for the residual scars on the right and 
left hands contemplates the Veteran's symptoms, referral to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
the Veteran's keratoderma punctata or residual scarring of the 
feet and hands have caused marked interference with his 
employment - meaning above and beyond that contemplated by his 
schedular rating, or required frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  See Thun. 

Moreover, the Veteran indicated that he had not been employment 
in many years at least in part due to not being able to stand on 
his scarred feet or use his scarred hands.  However, the record 
indicates that the Veteran's unemployment is due to his substance 
abuse, psychiatric issues, and legal involvement rather than to 
his skin disorder and residual scarring.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable rating for keratoderma punctata is 
granted, and a 10 percent rating is assigned for this condition 
under DC 7824, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for a rating higher than 10 percent for painful scars 
on the right foot is denied.

The claim for a rating higher than 10 percent for painful scars 
on the left foot is denied.

The claim for a compensable rating for painful scars on the right 
hand is denied.

The claim for a compensable rating for painful scars on the left 
hand is denied.




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


